DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on January 18, 2019
Claims 1-27 and 31-35 are under examination.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10-14, 23-25, 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (USP: 2015/0296438).
As per Claim 1 Wu teaches a method, performed by a wireless device, for handling a failure in a secondary cell serving the wireless device, wherein the secondary cell and a primary cell serve the wireless device with carrier aggregation, CA, in a wireless communications network (See Fig. 1 and 3 Paragraph 0006, 0018, 0021 The LTE-A system targets faster switching between power states, improves performance at the coverage edge of an eNB, and includes advanced techniques, such as carrier aggregation (CA) a communication device (e.g., the UE 100), for handling a link failure), the method comprising: 
 determining the failure in the secondary cell, the determination being based on a determination of a radio link control failure (Paragraph 0036, 0049 In one example, the link failure may includea radio link control (RLC) problem), and initiating sending an indication to a network node, being one of a first network node  and a second network node, the indication being based on the determined failure of the secondary cell (Paragraph 0034-0036 According to the process 40, the communication device communicates with a master BS (e.g., the BS 102) via a first UL carrier and a first DL carrier, and communicates with a secondary BS (e.g., the BS 104) via a second UL carrier and a second DL carrier. The communication device may detect a link failure (e. g., radio link failure) related to the secondary BS, e.g., occurred between the communication device and the secondary BS).
As per Claim 2 Wu teaches the method according to claim 1, wherein the determining is based on one or more criteria, the one or more criteria being based on at least one of:
a.    whether or not duplication is configured and/or applied(Paragraph 0046 it will be a duplicate reporting of the information of the link failure if the communication device transmits the information of the link failure ); and
.
As per Claim 3 Wu teaches the method according to claim 2, wherein the wireless device is not operating in DC mode, and wherein after determining the failure in the secondary cell, the wireless device sends the indication, comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)), to the first network node, the first network node  being a serving network node of the wireless device (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104).
As per Claim 6 Wu teaches the method according to claim 5, wherein the secondary cell is not a Primary Secondary Cell, PSCell (Paragraph 0031, 0035 The cell of the MeNB may be a PCell and the cell of the SeNB may be a PSCell).
As per Claim 7 Wu teaches the method according to claim 1, wherein the indication comprises information indicating the secondary cell where the radio link control failure has been detected (Paragraph 0010 – 0012 detecting a link failure related to the secondary base station while communicating with the master base station ).
As per Claim 10 Wu teaches the method according to claim 9, wherein the secondary cell  is a Primary Secondary Cell, PSCell (Paragraph 0019, 0031  The cell of the MeNB may be a PCell and the cell of the SeNB may be a PSCell.).
As per Claim 11 Wu teaches the method according to claim 10, wherein the failure report is an SCG failure information report (Paragraph 0032 The single message may be a SCG Failurelnfomration message. The communication device may transmit the single message via the RRC connection to the MeNB).
 claim 1, wherein method further comprises: initiating a first procedure based on the determined failure, the first procedure being at least one of:
i.    a suspension of a radio link control entity related to the failed radio link control, or failed secondary cell (Paragraph 0007 example, the UE may fail to transmit a radio link control (RLC) packet data unit (PDU) to one of the eNBs, ); or
ii.    a deactivation of the duplication via the secondary cell where the radio link control failure has occurred.
As per Claim 13 Wu teaches a method, performed by a network node, for handling a failure in a secondary cell, the network node  being one of a first network node  and a second network node, wherein the secondary cell and a primary cell  serve a wireless device with carrier aggregation, CA, in a wireless communications network, the method comprising (See Fig. 1 and 3 Paragraph 0006, 0018, 0021 The LTE-A system targets faster switching between power states, improves performance at the coverage edge of an eNB, and includes advanced techniques, such as carrier aggregation (CA) a communication device (e.g., the UE 100), for handling a link failure):  receiving an indication from the wireless device, the indication being based on a determined failure of the secondary cell, wherein the determination of the failure in the secondary cell is based on a determination of a radio link control failure(Paragraph 0036, 0049 In one example, the link failure may includea radio link control (RLC) problem), and initiating a second procedure based on the received indication, the second procedure comprising releasing of the secondary cell Paragraph 0034-0036 According to the process 40, the communication device communicates with a master BS (e.g., the BS 102) via a first UL carrier and a first DL carrier, and communicates with a secondary BS (e.g., the BS 104) via a second UL carrier and a second DL carrier. The communication device may detect a link failure (e. g., radio link failure) related to the secondary BS, e.g., occurred between the communication device and the secondary BS).
As per Claim 14 Wu teaches the method according to claim 13, wherein the wireless device is not operating in DC mode, wherein the network node is a serving network node of the wireless device, and wherein the network node receives the indication comprising a failure report (Paragraph 0019, 0031, 0032, 0034, 0051 example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs. The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).).
17. -22. (Canceled)
As per Claim 23 Wu teaches a wireless device configured to handle a failure in a secondary cell configured to serve the wireless device, wherein the secondary cell and a primary cell are configured to serve the wireless device with carrier aggregation, CA, in a wireless communications network, the wireless device being further configured to(See Fig. 1 and 3 Paragraph 0006, 0018, 0021 The LTE-A system targets faster switching between power states, improves performance at the coverage edge of an eNB, and includes advanced techniques, such as carrier aggregation (CA) a communication device (e.g., the UE 100), for handling a link failure):
 determine the failure in the secondary cell, the determination being configured to be based on a determination of a radio link control failure (Paragraph 0036, 0049 In one example, the link failure may includea radio link control (RLC) problem), and initiate sending an indication to a network node, the network node being configured to be one of a first network node  and a second network node, the indication being (Paragraph 0034-0036 According to the process 40, the communication device communicates with a master BS (e.g., the BS 102) via a first UL carrier and a first DL carrier, and communicates with a secondary BS (e.g., the BS 104) via a second UL carrier and a second DL carrier. The communication device may detect a link failure (e. g., radio link failure) related to the secondary BS, e.g., occurred between the communication device and the secondary BS).
As per Claim 24 Wu teaches the wireless device according to claim 23, wherein to determine is configured to be based on one or more criteria, the one or more criteria being configured to be based on at least one of:
c.    whether or not duplication is configured and/or applied (Paragraph 0046 it will be a duplicate reporting of the information of the link failure if the communication device transmits the information of the link failure ); and
d.    whether or not Dual Connectivity, DC, is applied.
As per Claim 25 Wu teaches the wireless device according to claim 24, wherein the wireless device is configured to, where the wireless device is configured to not be operating in DC mode, and after determining the failure in the secondary cell : send the indication, comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)), to the first network node, the first network node being configured to be a serving network node of the wireless device (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104).
28. - 30. (Canceled)
As per Claim 31 Wu teaches a network node configured to handle a failure in a secondary cell, the network node being configured to be one of a first network node and a second network node, wherein the secondary cell and a primary cell are configured to serve a wireless device with carrier aggregation, CA, in a wireless communications network, the network node being further configured to (See Fig. 1 and 3 Paragraph 0006, 0018, 0021 The LTE-A system targets faster switching between power states, improves performance at the coverage edge of an eNB, and includes advanced techniques, such as carrier aggregation (CA) a communication device (e.g., the UE 100), for handling a link failure):
 receive an indication from the wireless device, the indication being configured to be based on a failure of the secondary cell configured to be determined, wherein the determination of the failure in the secondary cell is configured to be based on a determination of a radio link control failure (Paragraph 0036, 0049 In one example, the link failure may includea radio link control (RLC) problem), and initiate a second procedure based on the received indication, the second procedure being configured to comprise releasing of the secondary cell (Paragraph 0034-0036 According to the process 40, the communication device communicates with a master BS (e.g., the BS 102) via a first UL carrier and a first DL carrier, and communicates with a secondary BS (e.g., the BS 104) via a second UL carrier and a second DL carrier. The communication device may detect a link failure (e. g., radio link failure) related to the secondary BS, e.g., occurred between the communication device and the secondary BS).
As per Claim 32 Wu teaches the network node according to claim 31, wherein the wireless device is configured to not be operating in DC mode, wherein the network node is configured to be a serving network node of the wireless device, and wherein the network node is configured to receive the indication comprising a failure report (Paragraph 0006,0032, 0034, 0037 The LTE-A system targets faster switching between power states, improves performance at the coverage edge of an eNB, and includes advanced techniques, such as carrier aggregation (CA) The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)). ).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims  4, 5, 8, 9, 15, 16, 26, 27, and 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (USP: 2015/0296438) in view of  Choi et al. (USP: 2016/0227524)
As per Claim 4 Wu - Choi teaches the method according to claim 2, wherein the wireless device is operating in DC mode(Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104)., and wherein after detecting the failure in the secondary cell, wherein the secondary cell  belongs to the first group of cells, the first group of cells being a Master Cell Group, MCG, the wireless device  sends the indication comprising a failure report to the first network node, the first network node being a master node and a serving network node of the wireless device (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)). 
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see  Choi Paragraph 0194).  

As per Claim 5 Wu - Choi teaches the method according to claim 2, wherein the wireless device is operating in DC mode(Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), and wherein after detecting the failure in the secondary cell, wherein the secondary cell  belongs to the second group of cells, the second group of cells  being a Secondary Cell Group, SCG, the wireless device sends the indication comprising a failure report to the second network node, the second network node being a secondary node and a serving network node of the wireless device (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see Choi Paragraph 0194). 
 
As per Claim 8 Wu - Choi teaches the method according to claim 7, wherein the information indicating the secondary cell is a cell index of the secondary cell or an identity of a failed logical channel that was associated with the secondary cell (Paragraph 0019, 0031 The cell of the MeNB may be a PCell and the cell of the SeNB may be a PSCell. There may be a radio resource control (RRC) connection between the communication device and the MeNB, and the communication device may be configured to communicate with the MeNB and the SeNB, i.e., dual connectivity. One of the cell(s) of the MeNB communicating with the UE 100 may be a primary cell (PCell) and the other cell(s) (if available) of the MeNB may be secondary cell (s) (SCell(s)).  ).
However, Wu does not explicitly disclose a cell index 
Choi disclose a cell index (Paragraph 0087, 0091, 0098 when the number of cells configured in the terminal is more than eight, the serving cell index of the serving cells included in each cell. Accordingly, information as to which CIF the serving cells belonging to each group or serving cell index is mapped to is required, and the "mapping information of the CIF and the serving cell indexes of the serving cells in the cell group" may be configured by higher layer information and may be transmitted to the terminal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would shade area indicates the cell indexes of the serving cells scheduled.. (see  Choi Paragraph 0099).  

As per Claim 9 Wu - Choi teaches the method according to claim 2, wherein the wireless device is operating in DC mode(Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104)., and wherein after detecting the failure in the secondary cell, wherein the secondary cell belongs to the second group of cells, the second group of cells being a Secondary Cell Group, SCG, the wireless device sends the indication comprising a failure report to the first network node, the first network node being a master node and a serving network node of the wireless device(Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see  Paragraph 0194).  
As per Claim 15 Wu - Choi teaches the method according to claim 13, wherein the wireless device is operating in DC mode (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), wherein the network node  is a master node and a serving network node of the wireless device, wherein the secondary cell belongs to a first group of cells, the first group of cells being a Master Cell Group, MSG, and wherein the network node receives the indication comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see Choi Paragraph 0194).  

As per Claim 16 Wu - Choi teaches the method according to claim 13, wherein the wireless device is operating in DC mode(Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), wherein the network node is the second network node, the second network node being a secondary node and a serving network node of the wireless device, wherein the secondary cell belongs to a second group of cells, the second group of cells being a Secondary Cell Group, SCG, and wherein the second network node receives the indication comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see Choi Paragraph 0194).  

As per Claim 26 Wu - Choi teaches the wireless device according to claim 24, wherein the wireless device is configured to, where the wireless device is configured to be operating in DC mode (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), and after detecting the failure in the secondary cell, where the secondary cell is configured to belong to the first group of cells, the first group of cells being configured to be a Master Cell Group, MCG: send the indication comprising a failure report to the first network node, the first network node being configured to be a master node and a serving network node of the wireless device (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see  Choi Paragraph 0194).  

As per Claim 27 Wu - Choi teaches the wireless device according to claim 24, wherein the wireless device is configured to, where the wireless device is configured to be operating in DC mode(Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), and after detecting the failure in the secondary cell, where the secondary cell is configured to belong to the second group of cells, the second group of cells being configured to be a Secondary Cell Group, SCG: send the indication comprising a failure report to the second network node, the second network node being configured to be a secondary node and a serving network node of the wireless device (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message(failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see  Choi Paragraph 0194).  

As per Claim 33 Wu - Choi teaches the network node according to claim 31, wherein the wireless device is configured to be operating in DC mode (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), wherein the network node is configured to be a master node and a serving network node of the wireless device, wherein the secondary cell is configured to belong to a first group of cells, the first group of cells being configured to be a Master Cell Group, MSG, and wherein the network node is configured to receive the indication comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message (failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see  Choi Paragraph 0194).  
As per Claim 34 Wu - Choi teaches the network node according to claim 31, wherein the wireless device is configured to be operating in DC mode (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), wherein the network node is configured to be the second network node, the second network node being configured to be a secondary node and a serving network node of the wireless device, wherein the secondary cell is configured to belong to a second group of cells, the second group of cells being configured to be a Secondary Cell Group, SCG, and wherein the second network node is configured to receive the indication comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message (failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see  Choi Paragraph 0194).  

As per Claim 35 Wu - Choi teaches the network node according to claim 31, wherein the wireless device is configured to be operating in DC mode (Paragraph 0019, 0031, example, the UE 100 may receive packets (e.g., transport blocks (TBs)) from the BSs 102 and 104 according to the dual connectivity (DC), or the UE 100 may transmit packets (e.g., TBs) to the BSs 102 and 104 according to the dual connectivity (DC). In general, it means that the UE 100 receives the packets from at least one cell of the BS 102 and at least one cell of the BS 104 according to the dual connectivity, when the UE 100 receives the packets from both the BSs 102 and 104), wherein the network node is configured to be the first network node, the first network node being configured to be a master node and a serving network node of the wireless device, wherein the secondary cell is configured to belong to a second group of cells, the second group of cells being configured to be a Secondary Cell Group, SCG, and wherein the first network node is configured to receive the indication comprising a failure report (Paragraph 0032, 0034, 0051 The first message and the second message may be RRC messages. The communication device may transmit the RRC messages via a RRC connection to the MeNB. Alternatively, the information of the link failure and the information of the measurement result may be in a single message (failure report)).
However, Wu does not explicitly disclose a Master Cell Group, MCG 
Choi disclose a Master Cell Group, MCG  (Paragraph 0193 - 0195 Cell groups are divided into master cell groups (MCGs) and secondary cell groups (SCGs). Whether a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Choi in order to the make the system more efficient. Because the modification would be a particular serving cell belongs to the MCG or SCG is informed the terminal by the base station while setting up the corresponding serving cell. (see Choi  Paragraph 0194).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further clarifications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571) 270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Examiner, Art Unit 2468